Title: From James Madison to James Monroe, 21 June 1785
From: Madison, James
To: Monroe, James


Dear Sir
Orange 21. June 1785.
Finding from a letter of Mr. Mazzei that you have never been furnished with a copy of the Bill for establishing the Christian Religion in this State, I now inclose one, regretting that I had taken it for granted that you must have been supplied thro’ some other channel. A very warm opposition will be made to this innovation by the people of the middle and back Counties, particularly the latter. They do not scruple to declare it an alarming usurpation on their fundamental rights and that tho’ the Genl. Assembly should give it the form if they will not give it the validity of a law. If there be any limitation to the power of the Legislature, particularly if this limitation is to be sought in their Declaration of Rights or Form of Government, I own the Bill appears to me to warrant this language of the people.
A gentleman of credit lately from Kentucky tells me that he fell in with two persons on the Ohio, who were going down the River in the character of Commissrs. from Georgia, authorized to demand from the Spanish Govr. of N. Orleans, the posts within the limits of that State, and a settlement of the boundary in general between it [and the] Spanish possessions. The Gentleman did not see their Commission, but entertains no doubt of their having one. He was informed that two others were joined in it who had taken a different route. Should there be no mistake in this case, you will no doubt be able to get a full account of the Embassy. I would willingly suppose that no State could be guilty either of so flagrant an outrage on the fœderal Constitution, or of so imprudent a mode of pursuing their claims against a foreign Nation.
I observe in a late Newspaper that the commercial discontents of Boston are spreading to New York and Philada. Whether they will reach Virginia or not I am unable to say. If they should, they must proceed from a different interest; from that of the planters, not that of the Merchants. The present system here is as favorable to the latter as it is ruinous to the former. Our trade was never more compleatly monopolised by G. B. when it was under the direction of the British Parliament than it is at this moment: But as our merchants are almost all connected with that Country & that only, and as we have neither ships nor seamen of our own, nor likely to have any in the present course of things, no mercantile complaints are heard. The planters are disatisfied, and with reason, but they enter little into the science of commerce, and rarely of themselves combine in defence of their interests. If any thing could rouse them to a proper view of their situation one might expect it from the contrast of the market here with that of other States. Our Staple has of late been as low as a guinea per Ct. hundred on Rappahannock, and not above 32 or 33/. on James River. The current prices in Philada. during the same period have been 44/. of this currency for tobacco of the latter inspections and in like proportion for that of the former. The prices of imports of every kind in these two markets furnish a contrast equally mortifying to us. I have not had the same information from other States northward of us, but I have little doubt that it would teach us the same lesson. Our planters cannot suffer a loss of less than 50 per Ct. on the Staple of the Country if to the direct loss in the price of the Staple be added their indirect loss in the price of what they purchase with their Staple. It is difficult notwithstanding to make them sensible of the utility of establishing a Philada.
   by concentrating our Commerce at Alexandria and Norfolk, the object of the Port-Bill

or a Baltimore among ourselves, as one indispensible step towards relief: and the difficulty is not a little increased by the pains taken by the Merchants to prevent such a reformation, and by the opposition arising from local views. I have been told that A[rthur] L[ee] paved the way to his election in Prince William by promising Dumfries that among other things he would overset the Port Bill. Mr. Jefferson writes me that the Port Bill has been published in all the Gazettes in Europe with the highest approbation every where except in G. B. It would indeed be as surprising if she should be in favor of it as it is that any among ourselves should be against it. I see no possibility of engaging other nations in a rivalship with her without some such regulation of our commerce. I am Dr. Sir Yrs. Affecly,
J Madison Jr.
